IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-92,833-01


                                IN RE JIM ALARCON, Relator


                  ON APPLICATION FOR A WRIT OF MANDAMUS
               CAUSE NO. 11-CRF-0687 IN THE 105TH DISTRICT COURT
                            FROM KLEBERG COUNTY


       Per curiam.

                                            ORDER

       Relator has filed a motion for leave to file an application for a writ of mandamus under this

Court’s original jurisdiction. He contends that he filed an application for a writ of habeas corpus in

Kleberg County and his application has not been properly forwarded to this Court.

       Respondent, the District Clerk of Kleberg County, s hall forward Relator’s habeas application

to this Court, respond that relator has not filed a habeas application in Kleberg County, forward a

copy of an order designating issues together with correspondence documenting the date the State

received Relator’s habeas application, or forward a copy of an order establishing new deadlines in

accordance with the Supreme Court’s emergency orders regarding the COVID-19 State of Disaster.

See TEX. CODE CRIM. PROC. art. 11.07, § 3(c)and (d); TEX.R.APP.P.73.4(b)(5); Thirty-Eighth
                                                                                                    2

Emergency Order Regarding the Covid-19 State of Disaster, No. 21-9060 (Tex. May. 26, 2021).

This motion for leave to file will be held. Respondent shall comply with this order within thirty days

from the date of this order.



Filed:         July 28, 2021
Do not publish